As filed with the Securities and Exchange Commission on June 21, 2016 Registration Statement No. 333− UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NV5 Global, Inc. (Exact name of registrant as specified in its charter) Delaware 45-3458017 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 South Park Road, Suite 350 Hollywood, Florida (Address of Principal Executive Offices) (Zip Code) NV5 Global, Inc. 2011 Equity Incentive Plan, as amended (Full title of the plan) Richard Tong, Esq. Executive Vice President and General Counsel 200 South Park Road, Suite 350 Hollywood, Florida 33021 (Name andaddress of agent for service) (954) 495-2112 (Telephone number, including area code, of agent for service) With a copy to: Mitchell S. Nussbaum Norwood P. Beveridge, Jr.
